

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
5th day of August, 2009 (“Effective Date”), by and between Radio One, Inc.
(“Radio One” or “Company”), a Delaware corporation having its principal place of
business at 5900 Princess Garden Parkway, Lanham, Maryland, and Barry A. Mayo
(“Employee”), an individual residing at 177 Stillwater Road, Stone Ridge, New
York.


RECITALS


WHEREAS, Company, directly and through subsidiaries and affiliates, is engaged
in the business of owning and managing broadcast media, including fifty-two (52)
radio stations in sixteen (16) markets in the United States; and


WHEREAS, Company desires to hire Employee to perform such services as described
below, in accordance with the terms of this Agreement, for the benefit of
Company and its subsidiaries and affiliates; and


WHEREAS, Employee desires to be hired by Company and to commit himself to serve
Company and its subsidiaries and affiliates, in accordance with the terms of
this Agreement;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Employee, intending to
be legally bound, hereby agree as follows:


1.  
Employment. Company hereby hires Employee as President, Radio Division.

 
2.  
Term and Exclusive Negotiation Period.

 
(a)  
Term.  Employee’s employment under this Agreement shall commence on August 6,
2009 (“Commencement Date”) and shall continue in full force and effect for a
period of two (2) years and ten (10) months until June 6, 2012 (“Term”), unless
earlier terminated pursuant to the provisions of Section 11 hereof.

 
(b)  
Exclusive Negotiation Period. The parties hereto agree that either of them may
initiate a period of exclusive good faith negotiation to commence no earlier
than one hundred twenty (120) days prior to the expiration date of the Term and
terminate thirty (30) days prior to the expiration date of the Term (“Exclusive
Negotiation Period”), during which time the parties will engage in exclusive
good faith negotiations for extending this Agreement on mutually agreeable terms
and conditions.  If either party initiates negotiations, Company agrees to
provide Employee with the compensation terms that Company would be willing to
pay to extend the Agreement for an additional period of time beyond the Term. If
the parties are unable to reach agreement to extend this Agreement within the
Exclusive Negotiation Period, notwithstanding their respective good faith
efforts to do so, Employee thereafter shall be permitted to solicit and/or
entertain offers from, and to negotiate with, third parties following the
expiration of the Exclusive Negotiation Period.

 
3.  
Duties.

 
3.1.  
During the Term of this Agreement, Employee hereby agrees to the following,
without limitation:

 
(a)  
Employee shall use his best efforts to perform such duties as are usual and
customary for a division president, including managing, facilitating, and
implementing Company’s strategic and operational plans, while ensuring the
execution of same at the highest level of professionalism and competence.  A job
description setting forth Employee’s primary responsibilities is attached hereto
as Schedule I.

 
(b)  
Employee shall report directly to Company’s Chief Executive Officer and
President, and Employee’s performance shall be at the direction of, and in
accordance with the determination of, Company’s Chief Executive Officer and
President and Board of Directors.

 
3.2.  
Employee shall devote Employee’s best efforts to the business and affairs of
Company and the performance of Employee’s duties under this Agreement.

 
3.3.  
Employee shall devote Employee’s full professional time, energy, and skill to
the performance of the services in which Company is engaged, at such time and
place as Company may direct. Employee shall not undertake, either as an owner,
director, shareholder, employee or otherwise, the performance of services for
compensation (actual or expected), either directly or indirectly, on behalf of
Employee or any other person or entity, without the prior express written
consent of Company.

 
3.4.  
The normal working hours of Employee shall be as reasonably established by
Company’s Chief Executive Officer and President.

 
4.  
Place of Performance.  During the Term of this Agreement, Employee shall perform
the majority of Employee’s duties in Lanham, Maryland and, from time to time,
also shall work in other markets in which Company owns and/or operates radio
stations.

 
 
1

--------------------------------------------------------------------------------

 
 
5.  
Compensation.

 
(a)  
Base Compensation.  From August 6, 2009 through December 31, 2009, subject to
subsection (b) hereof, Employee’s base compensation shall be at the rate of
Five Hundred Thousand Dollars ($500,000) per year, subject to applicable
federal, state, and local deductions and payable in accordance with Company’s
standard payroll schedule and policy.  Effective as of January 1, 2010,
Employee’s base compensation shall be at the rate of Five Hundred Fifty Thousand
Dollars ($550,000) per year, subject to applicable federal, state, and local
deductions and payable in accordance with Company’s standard payroll schedule
and policy.  On each anniversary of the Commencement Date during the Term
hereof, Employee shall be entitled to a three percent (3%) increase in
Employee’s base compensation, subject to applicable federal, state, and local
deductions and payable in accordance with Company’s standard payroll schedule
and policy.

 
(b)  
Adjustment to Compensation. From August 6, 2009 through December 31, 2009,
Company shall retain the right to adjust Employee’s base compensation downward
by up to 7% as a result of economic conditions, provided that other employees
shall have their compensation adjusted in a similar manner.  This subsection (b)
shall incorporate by reference the letter to Employee dated March 31, 2009 and
contract amendment, effective as of March 31, 2009, imposing a compensation
reduction commencing with the pay period ending April 30, 2009 (i.e., May 8,
2009 pay date).

 
(c)  
Past Performance Bonus.  On or before January 5, 2010, Company shall pay
Employee a past performance bonus in the amount of Five Thousand Dollars
($5,000).  The bonus payment due Employee pursuant to this subsection (c) shall
be made to Employee as a cash lump sum on or before January 5, 2010.

 
(d)  
Annual Bonus. Employee shall be eligible to receive incentive compensation in an
amount not to exceed One Hundred Thousand Dollars ($100,000) per year at the
conclusion of each fiscal year that (i) Employee remains employed by Company and
(ii) Employee achieves certain objective metrics as established by Company’s
Chief Executive Officer and President in consultation with Employee and
Employee’s representative. The parties hereby agree to confer in good faith to
determine the objective metrics against which Employee’s performance shall be
measured within sixty (60) days of the full execution of this Agreement.  Such
objective metrics may be reviewed annually and adjusted by the parties
hereto.  Any bonus payments due Employee pursuant to this subsection (d) shall
be made to Employee in accordance with Company’s standard bonus payment schedule
and policy.

 
(e)  
Discretionary Annual Bonus.  Employee shall be eligible to receive discretionary
incentive compensation in an amount not to exceed One Hundred Thousand Dollars
($100,000) per year at the conclusion of each fiscal year during which
(i) Employee remains employed by Company and (ii) Employee’s performance and the
Radio Division’s operating results satisfy certain reasonable criteria as
determined by Company’s Chief Executive Officer and President and Board of
Directors.  Any bonus payments due Employee pursuant to this subsection (e)
shall be made to Employee in accordance with Company’s standard bonus payment
schedule and policy.

 
(f)  
Installment or Deferred Bonus Payments.  Notwithstanding anything to the
contrary in this Agreement, Employee agrees that any payments due Employee
pursuant to subsections (d) and (e) hereof may be paid in installments and/or
deferred to the extent that similarly-situated senior management employees are
also subject to similar installment and/or deferred payment arrangements.

 
 
2

--------------------------------------------------------------------------------

 
 
6.  
Vacation, Benefits, and Expenses.

 
6.1.  
Employee shall be eligible to accrue up to twenty (20) vacation days annually,
in accordance with Company policies and procedures.

 
6.2.  
Employee shall be eligible to participate in the employee benefit plans and
programs that Company generally makes available to its employees, subject to the
terms and conditions of each such benefit plan or program.  Notwithstanding the
foregoing, any severance payable to Employee shall be governed solely by this
Agreement, and Employee shall not be eligible to participate in any severance
program of general application maintained by Company.

 
6.3.  
Company reserves the right to amend or change, in its sole discretion, any of
its vacation, leave, and other employee benefit plans and programs.

 
6.4.  
Company shall reimburse Employee for reasonable travel expenses for lodging,
meals, or business entertainment, but which shall not include vehicle rentals,
incurred by Employee in connection with Employee’s transportation to and from
Company’s offices in Lanham, Maryland and Employee’s residence in New York, the
budget for such travel expenses to be agreed upon annually by the parties
hereto.  Company also shall reimburse Employee for all Company-approved business
travel expenses, including transportation, meals and lodging, incurred by
Employee in the performance of Employee’s duties under this
Agreement.  Reimbursement of expenses shall be contingent upon  Employee’s
submission of proper documentation of such expenses, including receipts, expense
statements, vouchers, and/or such other supporting information, in accordance
with standard Company policy.  Any payments due Employee pursuant to this
subsection shall be made to Employee as a cash lump sum upon Company’s receipt
and approval of Employee’s expense report, provided that no such payments shall
be made later than the end of the month following the month during which the
expenses were reviewed and approved.

 
6.5.  
Employee shall be entitled to a car allowance in an amount not to exceed One
Thousand Dollars ($1,000) per month.  Any payments due Employee pursuant to this
subsection shall be made to Employee as a cash lump sum on or about the
fifteenth day of each month, provided that no such payments shall be made later
than the end of the month following the month during which the allowance was
earned.

 
7.  
Restricted Stock Grant.

 
7.1.  
Subject to shareholder approval on or before December 31, 2009 of the pending
Radio One 2009 Stock Option and Restricted Stock Plan (“Plan”), effective as of
the fifth day of the month following the month in which the Plan is approved by
the shareholders, Employee shall receive a restricted stock grant of One Hundred
Thirty Thousand (130,000) shares of Class D common stock.  Provided that
Employee remains employed by Company on the vesting dates, such shares shall
vest in equal increments on June 5, 2010, June 5, 2011, and June 5, 2012.

 
7.2.  
Other material terms of the restricted stock grant shall be as set forth in the
Plan, and related documentation shall be made available to Employee on or about
the effective date of the grant.

 
8.  
Personal Conduct.  Employee agrees to comply with all applicable policies,
requirements, directions, requests, and rules of Company, and further agrees to
not at any time engage in or commit any act that reasonably could be considered
to reflect unfavorably on Company’s reputation, bring Company into public
scandal, or subject Company to ridicule, as determined solely by Company,
including but not limited to matters of moral turpitude, theft, fraud, or
deceit.  Company agrees to act and exercise its discretion in good faith in
determining whether Employee’s conduct may be in violation of this Section 8.

 
9.  
Payola. Employee warrants and represents that, during the Term of this
Agreement, Employee will not accept or agree to pay any money, service or other
valuable consideration, as defined in Section 507 of the Communications Act of
1934, as amended, for the broadcast of any matter over Company’s Stations,
without prior disclosure to Company.  Employee agrees to promptly notify Company
of any occurrences whereby anyone offers any money, service or other valuable
consideration for the broadcast of any matter over Company’s Stations.  Employee
acknowledges and agrees that Company shall have the right to terminate this
Agreement for cause upon Employee’s violation of this Section 9.

 
10.  
Plugola. Employee warrants and represents that, during the Term of this
Agreement, Employee will not cause to be broadcast material that directly or
indirectly promotes any activity in which Employee has a financial interest,
absent prior disclosure to, and approval by, Company.  Should Company grant such
approval, Employee shall disclose the fact of Employee’s financial interest in
the activity to the listening public.  Employee acknowledges and agrees that
Company shall have the right to terminate this Agreement for cause upon
Employee’s violation of this Section 10.

 
 
3

--------------------------------------------------------------------------------

 
 
11.  
Termination.

 
(a)  
Termination for Cause.  Employee’s employment may be terminated at any time upon
notice for cause, as reasonably and in good faith may be determined by
Company.  For purposes of this Agreement, “cause” shall mean any one or more of
the following:

 
(i)  
Employee’s breach of any material provision of this Agreement and failure to
cure such breach within five (5) days of Company’s notice to Employee of such
breach.

 
(ii)  
Employee’s indictment or conviction on a felony charge or other crime involving
moral turpitude, or plea of guilty or nolo contendere to a felony charge or
other crime involving moral turpitude.

 
(iii)  
Employee’s willful refusal to follow the reasonable instructions of Employee’s
superiors, including but not limited to Radio One’s Chief Executive Officer and
President and Board of Directors.

 
(iv)  
Employee’s dereliction of and gross failure to perform the duties of Employee’s
position in a satisfactory manner.

 
(v)  
Employee’s willful disregard of Company policies and procedures.

 
(vi)  
Employee’s use, possession, or distribution of illegal drugs, a non-prescribed
controlled substance, or abuse of alcohol, or Employee’s being under the
influence of any of the foregoing, on Company premises or during the performance
of Employee’s duties.

 
(vii)  
Employee’s fraud, misappropriation of funds, embezzlement, theft or acts of
similar dishonesty.

 
(viii)  
Employee’s intentional or willful misconduct that may subject Company to
criminal or civil liability.

 
(ix)  
Breach of Employee’s duty of loyalty, including the diversion or usurpation of
corporate opportunities properly belonging to Company.

 
(x)  
Employee’s falsification of Company documents or other misrepresentation related
to the business and affairs of Company.

 
(xi)  
Any conduct of Employee that significantly adversely affects Company’s
reputation and goodwill in the community.

 
 
4

--------------------------------------------------------------------------------

 
(b)  
Termination for Other Than Cause.

 
(i)  
Company shall have the right to terminate Employee’s employment at any time
during the Term of this Agreement for other than cause.  In the event of
Employee’s termination for other than cause, provided that Employee executes a
general liability release in a form reasonably satisfactory to Company, Company
shall pay to Employee the amount of six (6) months’ base compensation, subject
to applicable federal, state, and local deductions. For the avoidance of doubt,
Employee shall not be eligible for the compensation provided by this subsection
(i) should Employee voluntarily terminate Employee’s employment, should Company
elect not to renew this Agreement at the expiration of the Term, or should
Employee’s employment be terminated for cause or by reason of death or
disability.  As used in this subsection (b)(i), the term “Employee’s
termination” shall mean a “Separation from Service” as defined in Section 409A
of the United States Internal Revenue Code of 1986, as amended, and the Treasury
Regulations (including proposed regulations) and guidance promulgated thereunder
(collectively, “Code Section 409A”).

 
(ii)  
Upon no less than six (6) months’ written notice to Company, Employee may
terminate his obligations under this Agreement, provided that, upon Company’s
request, Employee shall fulfill all of Employee’s duties set forth in Section 3
of this Agreement and use Employee’s best efforts to train and support
Employee’s replacement, if any. In the event of Employee’s termination pursuant
to this subsection (b)(ii), Employee shall not be eligible for any severance
payment from Company.

 
(c)  
Termination by Death or Disability.

 
(i)  
Employee’s employment shall terminate immediately upon Employee’s death. In the
event of termination by reason of death, Employee shall be entitled only to
compensation earned as of the last day worked.

 
(ii)  
Company shall have the right to terminate Employee’s employment immediately upon
the date on which the Employee suffers a “Disability.” “Disability” means that
Employee is (a) unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (b) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of Company, or (c)
determined to be totally disabled by the Social Security Administration.  In the
event of termination by reason of disability, Employee shall be entitled only to
compensation earned as of the last day worked.

 
(iii)  
Employee’s heirs, beneficiaries, successors, or assigns shall not be entitled to
any of the compensation or benefits to which Employee is entitled under this
Agreement, except: (a) to the extent specifically provided in this Employment
Agreement; (b) to the extent required by law; or (c) to the extent that
Company’s benefit plans or policies under which Employee is covered provide a
benefit to Employee’s heirs, beneficiaries, successors, or assigns.

 
(d)  
409A Compliance. To the extent any severance payments due Employee pursuant to
subsection (b) hereof shall be treated as deferred compensation under Code
Section 409A, payment of such amount shall be delayed until the first day of the
seventh month following the date of Employee’s termination, but only to the
extent that such delay is necessary in order to avoid penalties under Code
Section 409A with respect to payments to a Specified Employee, as defined in
Treasury Regulations Section 1.409A-1(i) upon Separation from Service, as
defined in Treasury Regulations Section 1.409A-1(h).

 
(e)  
Return of Company Property.  In the event of any termination of Employee’s
employment, Employee shall immediately return to Company, without limitation,
all papers, materials, reports, memoranda, notes, plans, records, reports,
computer tapes, software, and any other documents or items of whatever nature
owned by Company or supplied to Employee by Company pursuant to this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
12.  
Confidential Information.

 
12.1.  
“Confidential Information” is information however delivered, disclosed or
discovered during the Term of this Agreement, that Employee has, or in the
exercise of ordinary prudence should have, reason to believe is confidential or
that Company designates as confidential, including but not limited to:

 
(a)  
Company Information:  company proprietary information, technical data, trade
secrets or know-how, including but not limited to: research, processes, pricing
strategies, communication strategies, sales strategies, sales literature, sales
contracts, product plans, products, inventions, methods, services, computer
codes or instructions, software and software documentation, equipment, costs,
customer lists, business studies, business procedures, finances and other
business information disclosed to Employee by Company, either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment and such other documentation and information as is necessary in the
conduct of the business of Company; and

 
(b)  
Third Party Information:  confidential or proprietary information received by
Company from third parties.

 
12.2.  
Company’s failure to mark any of the Confidential Information as confidential or
proprietary will not affect its status as Confidential Information.

 
12.3.  
Employee agrees that the terms, conditions and subject matter of this Agreement
are considered Confidential Information.

 
12.4.  
Confidential Information does not include information that has ceased to be
confidential by reason of any of the following: (i) was in Employee’s possession
prior to the date of this Agreement, provided that such information is not known
by Employee to be subject to another confidentiality agreement with, or other
obligation of secrecy to, Company, or another party; (ii) is generally available
to the public and became generally available to the public other than as a
result of a disclosure in violation of this Agreement; (iii) became available to
Employee on a non-confidential basis from a third party, provided that such
third party is not known by Employee to be bound by a confidentiality agreement
with, or other obligation of secrecy to, Company, or another party or is
otherwise prohibited from providing such information to Employee by a
contractual, legal or fiduciary obligation; or (iv) Employee is required to
disclose pursuant to applicable law or regulation (as to which information,
Employee will provide Company with prior notice of such requirement and, if
practicable, an opportunity to obtain an appropriate protective order).

 
12.5.  
Employee shall not, either during or after the termination of Employee’s
employment with Company, communicate or disclose to any third party the
substance or content of any Confidential Information, or use such Confidential
Information for any purpose other than the performance of Employee’s obligations
hereunder. Employee acknowledges and agrees that any Confidential Information
obtained by Employee during the performance of Employee’s employment concerning
the business or affairs of Company, or any subsidiary, affiliate, or joint
venture of Company, is the property of Company, or such subsidiary, affiliate,
or joint venture of Company, as the case may be.

 
12.6.  
Employee agrees to return all Confidential Information, including all copies and
versions of such Confidential Information (including but not limited to
information maintained on paper, disk, CD-ROM, network server, or any other
retention device whatsoever) and other property of Company, to Company
immediately upon Employee’s separation from Company (regardless of the reason
for the separation).

 
12.7.  
The terms of this Section 12 are in addition to, and not in lieu of, any other
contractual, statutory, or common law obligations that Employee may have
relating to the protection of Company’s Confidential Information or its
property. The terms of this Section 12 shall survive two (2) years following
Employee’s separation from Company.

 
 
6

--------------------------------------------------------------------------------

 
 
13.  
Nonsolicitation.

 
13.1.  
Employee acknowledges that, by reason of Employee’s employment, Employee will
have access to and may acquire considerable knowledge of proprietary or
confidential information concerning Company’s business, operations, sales goals,
marketing plans, business strategies, clients, potential clients, and suppliers,
which information, if known by or disclosed to Company’s competitors or clients,
would place Company at a competitive disadvantage and cause harm to Company.

 
13.2.  
For a period of six (6) months immediately following the termination of
Employee’s employment with Company (“Restrictive Period”):

 
(a)  
Employee shall not, directly or indirectly, solicit, divert, or take away, or
attempt to solicit, divert, or take away, the business or patronage of any
client, potential client, or account of Company that was a client, potential
client, or account of Company while Employee was employed by Company.

 
(b)  
Employee shall not, directly or indirectly, induce or attempt to induce any
employee of Company, or any of Company’s subsidiaries and affiliates, to leave
the employ of Company, or any of Company’s subsidiaries and affiliates.

 
(c)  
Employee shall not, directly or indirectly, employ or attempt to employ any
person who is an employee of Company, or any of Company’s subsidiaries and
affiliates.

 
(d)  
Employee shall not, directly or indirectly, solicit, induce, or attempt to
induce any customer, supplier, or third party having a business relationship
with Company, or any of Company’s subsidiaries and affiliates, to cease doing
business with, or materially alter its relationship with, Company, or any of
Company’s subsidiaries and affiliates.

 
13.3.  
Employee acknowledges and agrees that every effort has been made to limit the
Restrictive Period and the restrictions placed upon Employee to those that are
reasonable and necessary to protect Company’s legitimate interests.

 
13.4.  
If any restriction set forth in this Section 13 is found by any court of
competent jurisdiction to be unenforceable, it is hereby agreed that this
Section 13 shall be interpreted to extend only over the maximum period of time,
range of activities or geographic area as to which it may be enforceable.

 
 
7

--------------------------------------------------------------------------------

 
 
14.  
Equitable Relief and Legal Action.

 
14.1.  
Employee acknowledges and agrees that Employee’s breach of Section 12 or Section
13 of this Agreement will cause Company substantial and irrevocable harm, and
therefore, in the event of any such breach, in addition to such other remedies
that may be available to Company, Company shall be entitled to equitable relief,
including specific performance and injunctive relief.

 
14.2.  
In the event that legal action is deemed necessary to enforce this Agreement,
the prevailing party shall be entitled to an award of costs and reasonable
attorneys’ fees, plus interest.

 
15.  
Ownership of Intellectual Property.  All Intellectual Property (defined below)
is, shall be and shall remain the exclusive property of Company and/or Company’s
subsidiaries and affiliates, as the case may be.  Employee hereby assigns to
Company and/or Company’s subsidiaries and affiliates, as the case may be, all
right, title and interest, if any, in and to the Intellectual Property;
provided, however, that, when applicable, Company and/or Company’s subsidiaries
and affiliates, as the case may be, shall own the copyrights in all
copyrightable works included in the Intellectual Property pursuant to the
“work-made-for-hire” doctrine (rather than by assignment), as such term is
defined in the Copyright Act of 1976.  All Intellectual Property shall be owned
by Company and/or Company’s subsidiaries and affiliates, as the case may be,
irrespective of any copyright notices or confidentiality legends to the contrary
that may be placed on such works by Employee or by others.  Employee shall
ensure that all copyright notices and confidentiality legends on all work
product authored by Employee or anyone acting on Employee’s behalf shall conform
to the practices of Company and/or Company’s subsidiaries and affiliates, as the
case may be, and shall specify Company and/or Company’s subsidiaries and
affiliates, as the case may be, as the owner of the work. The term “Intellectual
Property” shall mean all trade secrets, ideas, inventions, designs,
developments, devices, methods and processes (whether or not patented or
patentable, reduced to practice) and all patents and patent applications related
thereto, all copyrights, copyrightable works and mask works and all
registrations and applications for registration related thereto, all
confidential information, and all other proprietary rights contributed to, or
conceived or created by, Employee or anyone acting on Employee’s behalf (whether
alone or jointly with others) at any time during the term of this Agreement that
(i) relate to the business or to the actual or anticipated research or
development for Company and/or Company’s subsidiaries and affiliates, as the
case may be; (ii) result from any Services that Employee or anyone acting on
Employee’s behalf performs for Company and/or Company’s subsidiaries and
affiliates, as the case may be; or (iii) are created using the equipment,
supplies or facilities of Company and/or Company’s subsidiaries and affiliates,
as the case may be.

 
16.  
Legal Right and Conflict of Interest

 
16.1.  
Employee covenants and warrants that Employee has the unlimited legal right to
enter into this Agreement and to perform in accordance with its terms without
violating the rights of others or any applicable law, and that Employee has not
and shall not become a party to any other agreement of any kind and shall not
perform any work or service on behalf of any individual, business, corporation,
or organization that would create a conflict of interest in the performance of
Employee’s obligations under this Agreement.

 
16.2.  
Employee agrees to conduct Employee’s personal affairs in a manner that does not
conflict with Company’s interests.  During the Term of this Agreement, Employee
agrees not to enter into any transaction, acquire any interest, or take any
action that is contrary to Company’s interests or incompatible with Employee’s
duty of loyalty to Company and Employee’s obligations under this Agreement.

 
16.3.  
Employee acknowledges and agrees that Employee will not, directly or indirectly
(whether as a director, officer, partner, employee, agent, or stockholder of
another company), compete with Company, or furnish any service to Company or its
customers, as an independent contractor, while employed by Company. Employee
further agrees that Employee will not use Company’s name to further Employee’s
personal interests.

 
17.  
Force Majeure.  Company shall have no liability under this Agreement if
performance by Company of its obligations hereunder shall be prevented,
interfered with, interrupted or omitted because of any act of God, act of
terrorism, failure of facilities, labor dispute, or government or court action,
or any other cause beyond the control of Company.

 
 
8

--------------------------------------------------------------------------------

 
 
18.  
Notices.  All notices and other communications required or permitted to be given
by this Agreement shall be in writing and shall be deemed received if and when
either hand delivered and a signed receipt is given thereof, delivered by
overnight courier (e.g., Fedex), or delivered by registered or certified United
States mail, return receipt requested, postage prepaid and addressed as follows,
or at such other address as any party hereto shall notify the other of in
writing:

 
 
If to Company:                                                      Radio One,
Inc.
5900 Princess Garden Parkway, 7th Floor
Lanham, Maryland  20706
Attention:  Chief Administrative Officer
 
Copy to Company Attorney:                             Radio One, Inc.
5900 Princess Garden Parkway, 7th Floor
Lanham, Maryland  20706
Attention:  General Counsel
 
If to Employee:                                                      Barry A.
Mayo
(At last known address on file with Company)
 
Copy to Employee’s Attorney:                          Brad Ginsberg, Esq.
3000 Dundee Road, Suite 212
Northbrook, Illinois  60062
 
 
19.  
Amendment to Comply with Section 409A of the Internal Revenue Code. To the
extent that this Agreement or any part thereof is deemed to be a nonqualified
deferred compensation plan subject to Code Section 409A, (a) the provisions of
this Agreement shall be interpreted in a manner to the maximum extent possible
to comply in good faith with Code Section 409A, and (b) the parties hereto agree
to amend this Agreement for purposes of complying with Code Section 409A
promptly upon issuance of any Treasury regulations or guidance thereunder,
provided that any such amendment shall not materially change the value of the
benefits payable to the Employee hereunder or otherwise materially adversely
affect the Employee, Company, or any affiliate of Company, without the consent
of the affected party.

 
20.  
Miscellaneous Provisions.

 
(a)  
No Assignment or Delegation.  Employee acknowledges that the services to be
rendered by Employee pursuant to this Agreement are unique and personal, and
agrees that Employee shall not assign any of Employee’s rights nor delegate any
of Employee’s duties under this Agreement.

 
(b)  
No Waiver.  Failure to invoke any right, condition, or covenant in this
Agreement by either party shall not be deemed to imply or constitute a waiver of
any right, condition, or covenant of this Agreement.

 
(c)  
Severability and Enforceability.  In the event that any provision of this
Agreement shall be held invalid by a court of competent jurisdiction, such
provision shall be deleted from the Agreement, which shall then be construed to
give effect to the remaining provisions thereof. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision.  Similarly, if the scope of
any restriction or covenant contained herein should be or become too broad or
extensive to permit enforcement thereof to its full extent, then the parties
hereto agree that a court of competent jurisdiction should enforce any such
restriction or covenant to the maximum extent permitted by law.

 
(d)  
Governing Law.  This Agreement and the relationship among the parties shall be
construed under and governed by the laws of the State of Delaware, without
regard to the conflict of laws rules thereof, and the parties hereby submit to
the jurisdiction of the state and federal courts of the State of Delaware for
the purpose of resolving any disputes arising under or relating to this
Agreement.

 
(e)  
Headings.  The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 
(f)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 
(g)  
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and,
except as expressly provided in Section 5(b) of this Agreement, supersedes any
and all previous written or oral agreements, representations, warranties,
statements, correspondence, and understandings between the parties. This
Agreement cannot be amended or modified except by a written agreement signed by
all parties hereto.

 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the day and year first above written.
 
 
RADIO ONE,
INC.                                                                                                BARRY
A. MAYO


By:                                                                Signature:                                                                
   Linda J. Vilardo


Title:           Vice
President                                                       
Address:               177 Stillwater Road
 Stone Ridge, New York  12484




Date:                                                                          
Date:                                                                

 
 

 
 
10

--------------------------------------------------------------------------------

 
SCHEDULE I
 
Title:                      President of the Radio Division


Mandate:
To manage, facilitate and implement the ongoing relevant Strategic and
Operational plans as required by the overall function’s responsibilities while
ensuring the execution of same at the highest level of professionalism and
competence within the negotiated authority and performance parameters of the
job.



 
Responsibilities



§  
Management



§  
Strategic and Operational Planning



§  
Operations



§  
Financial Management



§  
Internal Liaison and Co-ordination



§  
Professional Development

 

 
 
Objectives (by Responsibility)

 
 
Management


1.  
To ensure that all reporting staff has the necessary skills to perform their
assigned Job Responsibilities at the highest level of professionalism
(consistently appropriate) and competence (effective and efficient) by growing,
supporting and coaching them on an ongoing basis.

 
2.  
To maintain High Performance and effectively deal with Identified
Non-Performance in a timely manner (within 48 hours).

 
3.  
To ensure and support all direct reporting staff in doing their own Performance
Appraisals every 90 to 180 days and as this ties into the evolving overall
formal company Performance Appraisal system.

 
 
Strategic and Operational Planning


1.  
To oversee the development, implementation and monitoring of comprehensive
Strategic and Operational plans to ensure that the company's overall strategic
direction is maintained at all times and that the operational outcomes are
ultimately met.  These plans need to support the overall Strategic Thinking
Timeframe and framework which is in place, and in constant review.

 
2.  
To, when relevant, provide strategic and operational support to the relevant
departmental planning processes on an ongoing basis.

 
 
Operations


1.  
To ensure that the overall Operation of the company is managed professionally
(consistently appropriate) and competently (effective and efficient) at all
times.  This includes:



ú  
An effective Organizational structure for the Radio division.

 
ú  
The company appropriately resourced (people and facilities).

 
ú  
A comprehensively designed, implemented and monitored Financial Management
system.

 
ú  
An instituted proactive overall Administrative and Human Resource Development
and Support system.

 
ú  
Attendance at relevant client, company, industry, community and public events
(primarily PR function).

 
ú  
Ongoing liaison with the CEO and, where and when relevant, the Board of
Directors and Shareholders.

 
 
11

--------------------------------------------------------------------------------

 
 
Financial Management


1.  
To ensure that all the appropriate Financial Control and Reporting systems are
in place and fully understood and appropriately administered by all direct
reports on an ongoing basis and within the parameters established and vetted by
the CFO.

 
2.  
To ensure that all relevant Budgets are prepared, approved, implemented and
appropriately managed and met by all relevant parties and at all times.


 
Internal Liaison and Co-ordination


1.  
To ensure that all relevant communications (written, verbal and
face-to-face)  to both Radio One Group affiliate companies/partners and internal
departments and divisions is maintained at the highest level of efficiency and
effectiveness as it applies to quality, quantity and frequency at all times.

 
2.  
To ensure that all relevant events and issues are co-ordinated, when necessary,
to both Radio One Group affiliate companies/partners and internal departments
and divisions.

 
 
Professional Development


1.  
To investigate, source/attend any relevant personal and professional development
events as they apply to the ongoing maintenance and strategic development of the
function.

 
2.  
To stay current with all relevant strategic industry and competitive information
as it applies to the overall job responsibility.

 
3.  
To support all relevant internal Professional Development opportunities and
attend when and where relevant.

 
 
 
 
 
 
12